Case 1:18-cv-01377-HYJ-PJG ECF No. 54-28 filed 09/30/20 PagelD.837 Page 1 of 4

EXHIBIT 24
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-28 filed 09/30/20 PagelD.838 Page 2 of 4

 

STATE OF MICHIGAN

IN THE 49th CIRCUIT COURT FOR THE COUNTY OF OSCEOLA

 

UUST, LLC, and NORMAN RAUTIOLA,

Plaintiffs,

Vv File No. 16-14662-CK

LOREN STIEG, S&S INNOVATIONS CORPORATION,

and TATTLER REUSABLE CANNING LIDS, LLC,

Defendants.

 

JURY TRIAL
VOLUME III OF IV
BEFORE THE HONORABLE SCOTT HILL-KENNEDY, CIRCUIT JUDGE

Reed City, Michigan - Thursday, October 11, 2018

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-28 filed 09/30/20 PagelD.839 Page 3 of 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

oO Ff OO PF

required through Nartron facilities,” right?

That’s correct.

And then it says -- and I have gone over. There are some
other lines here that -- well, I’ll get to it -- and that
“Attorney Talaske is to provide documents representing the
foregoing.” So it says, as you've said, he’s proposing to
go to Attorney Talaske’s office, right?

That’s correct.

“And Attorney Talaske would also close-out Corporate Sé&$
and create Tattler Home Products, with LLC ownership of
Loren and Norman,” correct?

Correct.

However, Tattler Home was formed without you being a
member. It was Mr. Rautiola and Heather Huber, correct?
Correct.

Did you ever agree to this?

No.

And it was in this letter that it also said, “Loren to be
paid $100,000 a year, Dee Stieg to be paid 50,000,” right?
That’s correct.

So the offer to pay 100,000 and 50,000 was all part of the
package; you also had to agree to be the 34 percent owner,
right?

Yes.

And that’s one reason you didn’t agree to that?

 

163

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-28 filed 09/30/20 PagelD.840 Page 4 of 4

10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

 

 

Pr OO PF

10

D

10 eB IO

> OO FY OO BD

All this is falling apart --

Right.

-- as we've already explained, right?

Correct.

Was any of this inventory given to you? This is S&S
inventory?

Every bit of it.

This wasn’t delivered to the new company, Tattler Home
Products, this went to S&S?

Oh, it was S&S originally.

Yeah.

But it was delivered to Tattler Home Products.

Well, wait a minute. It was S&S and it was delivered to
Nartron?

Correct.

Tattler Home Products then took possession of it?

Yes.

Was that your permission to give it to Tattler Home
Products?

Absolutely not.

Accounts receivable; send out a bill, get paid. $130,000?
Correct.

Was any of that given to you; did S&S get that money?
No. And that’s interesting because those checks would

have come in the name of S&S Innovations because that’s

 

181

 
